IN THE UN|TED STATES D|STRICT COURT
FOR THE SOUTHERN D|STR!CT OF OH|O
WESTERN D|V|S|ON

JATOYA D. BOSTOCK,

Plaintiff,

v. _ Case No. 3:17-cv-325
WESTLAKE F|NANC|A|_ JUDGE WALTER H. RlCE
SOLUTlONS LLC, et a/.,

Defendants.

 

DEClS|ON AND ENTRY ADOPT|NG UN|TED STATES l\/|AG|STRATE
JUDGE'S REPORT AND RECOMN|ENDATIONS (DOC. #39);
SUSTA|N[NG |N PART DEFENDANT WESTLAKE F|NANCIAL
SOLUT|ONS LLC'S lV|OT|ON FOR JUDG|V\ENT ON THE PLEAD|NGS
(DOC. #36); D|S|VI|SS|NG W|TH PREJUD|CE FDCPA CLA||V|S
AGA|NST ALL DEFENDANTS; DECL|N|NG TO EXERC|SE
SUPPLEMENTAL JURlSD|CT|ON OVER STATE LAW CLA|N|S;
JUDG|V|ENT TO BE ENTERED |N FAVOR OF DEFENDANTS AND
AGA|NST PLA|NT|FF; TERM|NAT|ON ENTRY

 

Based on the reasoning and citations of authority set forth by United States
l\/|agistrate Judge Sharon L. Ovington in her Report and Recommendations, Doc.
#39, as We|l as upon a thorough de novo review of this Court's file and the
applicable law, the Court ADOPTS said judicial filing in its entirety. Although the
parties Were notified of their right to file Objections to the Report and
Ftecommendations, and of the consequences of failing to do so, no Objections have

been filed Within the time allotted.

Accordingly, Defendant Westlake Financia| So|utions, LLC’s unopposed
l\/lotion for Judgment on the Pleadings, Doc. #36, is SUSTA|NED |N PART. The
Court DlSlVllSSES W|TH PREJUD|CE the Fair Debt Collection Practices Act
{”FDCPA”) claims against both Westlake and Relentless Towing. Having dismissed
a|| federal claims, the Court declines to exercise supplemental jurisdiction over the
state law claims and D|S|VllSSES them W|THOUT PREJUD|CE to re-fi|ing in state
court.

Judgment shall be entered in favor of Defendants and against P|aintiff.

The captioned case is hereby ordered terminated upon the docket records of
the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.

perez iviarch 22, 2019 L/M.,h\;:~\

WA|_TER H. R|CE
UN|TED STATES D|STR|CT JUDGE

